Citation Nr: 1141998	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-38 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to January 11, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD, from January 11, 2007.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for PTSD, then evaluated as 30 percent disabling.  Based on the receipt of additional evidence, the RO assigned a 50 percent evaluation for PTSD, effective January 11, 2007.  Since the Veteran has not withdrawn his appeal, and since the 50 percent evaluation is not the maximum rating that may be assigned for PTSD, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for a total rating will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Since medical records suggest the Veteran is unemployable due to his service-connected PTSD, the Board concludes, based on the guidance of this case, that the matter has been raised before the Board.


FINDINGS OF FACT

1.  Prior to January 11, 2007, the Veteran's PTSD was manifested by depression and nightmares, with no evidence of panic attacks or impaired judgment, demonstrating no more than moderate impairment.

2.  From January 11, 2007, the Veteran's PTSD is manifested by intrusive thoughts, occasional thoughts of suicide, and social isolation, with no evidence of panic attacks, impaired impulse control, or neglect of personal hygiene.

3.  The Veteran completed nine years of schooling and has work experience as a welder and in construction.

4.  From January 11, 2007, the Veteran is at least as likely as not unable to obtain or maintain substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  Prior to January 11, 2007, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 50 percent for PTSD, from January 11, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

3.  With resolution of reasonable doubt in the appellant's favor, effective January 11, 2007, a total disability rating based on individual unemployability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a letter dated August 2006, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  

The August 2006 letter also advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The Veteran was also informed of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records, and a VA examination report. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits as to the issues decided herein.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      I.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The initial question is whether a rating in excess of 30 percent is warranted for PTSD prior to January 11, 2007.  

A mental status evaluation on VA psychiatric examination in January 2006 showed that the Veteran was casually dressed and adequately groomed.  There was no impairment of thought process.  He was free of delusions.  He admitted to hallucinations and indicated they had been present for a few months.  No inappropriate behaviors were noted.  There was no suicidal or homicidal ideation.  He related he occasionally was awakened by frightening dreams.  He was oriented to time, place, person, and situation.  He was free of panic attacks.  The Veteran admitted to some depression and anxiety.  The diagnosis was PTSD.  The Global Assessment of Functioning score was 50.

The Veteran submitted a claim for an increased rating in August 2006.

VA outpatient treatment records reflect that the Veteran was seen in March 2006.  It was indicated he had been started on medication for depressed mood and anxiety in August.  The Veteran reported his nightmares were less frequent and that he had less anxiety.  He continued to feel depressed.  He indicated his flashbacks and sleep had gotten better.  It was noted the Veteran was divorced and lived alone.  On mental status evaluation, the Veteran was well-groomed and made good eye contact.  He was somber of mood and reactive of affect.  He was able to attend and concentrate well.  The Veteran's behavior suggested he was in control of his impulses.  The diagnosis was PTSD.  A Global Assessment of Functioning score of 45 was assigned.  The Veteran related in May 2006 that he had started to feel less depressed.  It was indicated he was no longer waking up at night or recalling his nightmares.  His mood was euthymic.  The rest of the mental status evaluation was the same as in March 2006.  The Global Assessment of Functioning score was 45.  

When he was seen in August 2006, the Veteran asserted he had started to recall more of his nightmares.  He added he felt more depressed, but was not fully aware as to what the precipitating factors might be.  In October 2006, the Veteran stated he continued to feel depressed.  He felt low in energy and fatigued, but reported he felt more rested at night.  He related that while he was sometimes able to cope with his illness with the help of his medications, he continued to avoid crowds.  The Board notes that the findings on the mental status evaluations in August and October 2006 were the same as in March 2006.  The Global Assessment of Functioning score was 45.

The report of the January 11, 2007, VA outpatient visit was summarized when the Veteran was seen in July 2008.  On July 11, 2007, the Veteran continued to feel depressed and fatigued much of the time.  He reported frequent nightmares and dreams about his Vietnam experiences from which he woke up crying.  His dreams were occurring about three times a week.  He had intrusive thoughts about Vietnam almost daily.  He said he had decreased appetite and energy level.  On mental status evaluation, the Veteran was somewhat unkempt and disheveled in appearance.  There was mild psychomotor retardation noted.  He was anxious.  No abnormal movements were noted.  His thought processes were organized.  He had no hallucinations, but he reported intrusive thoughts about Vietnam.  He was not expressing any delusional ideation.  The Veteran's mood was dysphoric, and his affect was constricted in range.  He stated he sometimes wished he would not wake up, but denied current suicidal ideation.  He had no thoughts of harming others.  He was in control of his impulses.  He was oriented times four.  Cognition was intact, except for difficulty concentrating.  His insight was fair, and his judgment was not impaired.  The diagnosis was PTSD, with associated depression.  The Global Assessment of Functioning score was 40.  The examiner commented the Veteran had longstanding and severe PTSD.  He stated the Veteran's symptoms were severe, in spite of regular treatment and compliance with medications.

The Board concludes that increased symptomatology was first demonstrated on the January 11, 2007, visit to the VA outpatient clinic.  The findings prior to that date support the 30 percent evaluation that has been assigned.  The evidence does not show the Veteran had panic attacks more than once a week, impaired judgment, or any mood disturbance prior to January 11, 2007.

The next issue is whether a rating in excess of 50 percent is warranted from January 11, 2007.

The evidence supporting the Veteran's claim includes his statements and some of the findings of record.  The Board notes when the Veteran was seen in May 2008, he endorsed nightmares and increased startle reflex.  He was very distressed when discussing the details of his symptoms.  The Global Assessment of Functioning score was 43.  The Veteran reported continued difficulty with intrusive thoughts and recurring dreams of his buddy who was killed in service.  He described having passive thoughts about killing himself one month earlier.  The Veteran was noted to be anxious on mental status evaluation.  He reported intrusive thoughts.  His affect was constricted in range, and his mood was dysphoric.  In April 2010, the Veteran related he had nightmares almost daily.  He said he was never happy.  The Global Assessment of Functioning score was 40.

The Veteran was afforded a VA psychiatric examination in July 2010.  He asserted he could not let go of his Vietnam experiences.  He said he had nightmares and that he fought in his sleep about five times a week.  He reported intrusive recollections.  On mental status evaluation, the Veteran admitted to periodic suicidal ideations.  He claimed he did not attend church because he found it difficult to be in crowds.  He could recall 1/3 items after three minutes.  His speech was somewhat slow and deliberate.  His mood was depressed, and his affect was anxious and blunted.  He reported he had interrupted speech.  The diagnosis was PTSD.  The Global Assessment of Functioning score was 45.  The examiner stated the Veteran had nightmares about four to five times per week.  He also had flashbacks and intrusive recollections on a daily basis.  He had difficulty getting close to people and difficulty showing affection.  He had problems with his temper and was easily angered.  The Veteran admitted to being easily startled and hypervigilant. 

In an August 2010 addendum, the examiner stated the Veteran had significant occupational and social impairment resulting from PTSD.  He noted the Veteran isolated himself socially and felt irritable and easily angered by people.  He found it difficult to get close to people or show affection.  He stated the Veteran spent most of his time alone in his home.

The evidence against the Veteran's claim includes the medical findings of record.  The Board acknowledges the Veteran has mentioned having suicidal ideation on two occasions.  As noted above, the Veteran indicated he had suicidal ideation about one month prior to being seen in December 2008.  A mental status evaluation at that time revealed no current suicidal ideation.  The outpatient treatment records consistently show no indication of a psychosis.  He is fully oriented, and there is no indication of any impairment of judgment.  

On the VA psychiatric examination in July 2010, the Veteran was adequately groomed.  There was no impairment in thought process or communication, and the Veteran was free of delusions and hallucinations.  His thought processes were logical, coherent, and goal-directed, without looseness of associations or flight of ideas.  He denied panic attacks.

The Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  In sum, the findings required for a 70 percent evaluation have not been shown.

	II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's non-service-connected disabilities nor advancing age may be considered.  

The Veteran has been granted service connection for PTSD, evaluated as 50 percent disabling from January 11, 2007.

The Veteran asserts a total rating is warranted due to PTSD.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held that in a claim for a total rating based on individual unemployability due to service-connected disability, where the disability rating did not entitle the appellant to a total disability rating under 38 C.F.R. § 4.16(a), the rating board must also consider the applicability of 38 C.F.R. § 4.16(b), and that the decision or non-decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.  In this case, the Veteran does not meet the schedular standards under 38 C.F.R. § 4.16(a), but he can still be granted TDIU if the evidence shows that he is unemployable due to his service-connected disabilities.  

As noted above, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability has been raised by the record.  See Rice, 22 Vet. App. 447.  In light of the determination reached herein, the Board finds no prejudice to the Veteran will result from the Board's adjudication of this matter.  See Bernard v. Brown, 4 Vet. App. 383 (1993).

The record reflects the Veteran completed nine years of schooling.  He has work experience as a welder and in construction.  He reported he stopped working in October 2001 due to back pain.

VA outpatient treatment records disclose that following the Veteran's visit on January 11, 2007, the examiner noted he had not been able to work for the past few years as a result of his psychiatric symptoms.  He stated the Veteran was not employable as a result of his severe and chronic PTSD, and he should be considered totally disabled.  It was also concluded in January and December 2008 that the Veteran was not employable due to PTSD.  

As noted above, an August 2010 addendum to the VA psychiatric examination in July 2010 indicated the Veteran had significant occupational and social impairment from PTSD.  The examiner stated the Veteran's symptoms significantly impaired his ability to work.  In addition, he had a cognitive disorder caused by PTSD, and his recent memory was impaired.  The examiner commented that the cognitive impairment further impaired the Veteran's ability to be gainfully employed.  In the absence of any opinion to the contrary, the Board will resolve all doubt in the Veteran's favor and find that entitlement to a total rating based on individual unemployability is granted, effective January 11, 2007.  The Board acknowledges that when the Veteran was seen in August 2006, the examiner asserted the Veteran's PTSD rendered him unemployable.  In light of the fact the examination showed he was able to concentrate well and that he was in control of his impulses, the Board finds the conclusion is inconsistent with the recorded findings.  Accordingly, there is no basis for a finding of unemployability prior to January 11, 2007.

	III.  Other considerations

The Board has also considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 30 percent for PTSD, prior to January 11, 2007, is denied.

A rating in excess of 50 percent for PTSD, from January 11, 2007, is denied.

A total disability rating based on individual unemployability is granted, effective January 11, 2007, subject to the governing law and regulations pertaining to the payment of monetary benefits.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


